DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotation element, moving element (FIG. 17), first and second guiding structures, first and second transmission structures, enclosing section, protruding section, and clamping elements in various claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 12-17, 19-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being antipated by Mori et al. (WO 2016/121646 A1) (“Mori”).
Claim 1: a robotic arm (FIG. 1, 50), the robotic arm comprising a body (FIG. 23, 744) and a tip axis, the tip axis including a flange face (FIG. 19, face of 81 and/or 62) and at least one locking hole (FIG. 19, 81a/etc.), the at least one locking hole being formed on the flange face (50Z/etc.), and a rotation central line being defined by the flange face (axis of 601), the self-propelled gripper comprising: a housing (FIG. 23, 74), being fixed to the body; a rotation element (741), being disposed in the housing, including a connecting surface being fixed to the flange face (FIG. 19, via 749/64); a moving element (740), being movably disposed in the housing and connected to the rotation element, the moving element including at least one slot (FIG. 23, 722/732); 
at least one claw body (52), being pivoted on the housing and partially extending into the at least one slot correspondingly; wherein when the rotation element rotates along with the tip axis, the rotation element drives the moving element to process a linear motion along the rotation central line so that the at least one claw body pivotally rotates on the housing (FIG. 23-25);
Claim 2: wherein the housing further includes a first guiding structure (749), the moving element  further includes a second guiding structure (71), and the first guiding structure and the second guiding structure are assemble with each other, wherein when the rotation element rotates along with the flange face, the first guiding structure guides the moving element only process the linear motion along the rotation central line relative to the housing;
Claim 3: wherein the rotation element further includes a first transmission structure (741), the moving element further includes a second transmission structure (FIG. 23, 743), and the first transmission structure and the second transmission structure match with each other, wherein when the rotation element rotates, the first transmission structure rotates relative to the second transmission structure and drives the second transmission structure, the first guiding structure and the second guiding structure cooperate with each other, and the moving element moves adjacent to or away from the flange face along the rotation central line;
Claim 4: wherein when the rotation element rotates in a first rotation direction, the moving element moves toward a first direction along the rotation central line, and when the rotation element rotates in a second rotation direction, the moving element moves toward a second direction along the rotation central line, and the first direction and the second direction are opposite to each other (FIG. 23-25);
Claim 9: wherein the first guiding structure has at least one guiding rod parallel to the rotation central line, the second guiding structure has at least one guiding hole parallel to the rotation central line, and the at least one guiding rod matches with the at least one guiding hole (FIG. 23);
Claim 10: wherein the rotation element further includes a shaft rod (741), the first transmission structure is a set of external threads formed on the shaft rod, the moving element further includes a central through hole, the second transmission structure is a set of internal threads formed in the central through hole, the shaft rod inserts in the central through hole, and the set of external threads matches with the set of internal threads (FIG. 23);
Claim 12: wherein the rotation element further includes a first transmission structure (741), the moving element further includes a second transmission structure (FIG. 23, 743), and the first transmission structure and the second transmission structure match with each other to integrally form a ball screw mechanism, wherein when the rotation element rotates, the first transmission structure rotates relative to the second transmission structure and drives the second transmission structure, and the moving element moves adjacent to or away from the flange face along the rotation central line;
Claim 13: wherein when the rotation element rotates along with the tip axis, the moving element processes the linear motion between a first position and a second position along the rotation central line so that the at least one claw body correspondingly switches between a retracted position and a stretched position (FIG. 23-25);
Claim 14: at least one first securing element, wherein the rotation element includes at least one first securing hole, and the at least one first securing element penetrates through the at least one first securing hole and is fixed to the tip axis so that the connecting surface of the rotation element is fixed to the flange face of the tip axis (FIG. 23, 92);
Claim 15: wherein the at least one claw body includes a protrusion, the protrusion has a curved surface, the at least one slot has a recessed space and a slot wall, and the protrusion of the at least one claw body inserts in the recessed space and abuts against the slot wall (at 533 in FIG. 23);
Claim 16: wherein the housing includes at least one through slot, and the protrusion of the at least one claw body passes through the at least one through slot and inserts in the at least one slot (at 732 in FIG. 23);
Claim 17: wherein the at least one claw body further includes a hinge element, and the at least one claw body is rotatably connected to the housing by the hinge element (93);
Claim 19: at least one second securing element, wherein the housing is disposed on the body of the robotic arm by the at least one second securing element (FIG. 23, 712);
Claim 20: wherein the housing further includes a main body (744/745) and an adapter (FIG. 14, 51/51a/51b), wherein the adapter is fixed on the body of the robotic arm, and the main body is secured on the adapter;
Claim 22: wherein the housing further includes at least one second securing hole, wherein the at least one second securing element penetrates through the at least one second securing hole and secures the housing to the body of the robotic arm (92 in 712 in FIG. 23).

Allowable Subject Matter
Claims 5-8, 11, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106272507A discloses rotation element 1, moving element 1605, and claw body 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652